DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/08/2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5-8, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kulesa et al., (US 20110087211; hereinafter Kulesa) in view of Cornelius et al., (US 20060282016; hereinafter Cornelius).
Regarding claim 1, Kulesa discloses (Figure 4: generic embodiment; Figure 8A: specific embodiment for claim 1) a radiofrequency guidewire (260) comprising: a core wire (262) configured to be coupled to a radiofrequency generator, the core wire (262) comprising a proximal end and a distal end with respect to the radiofrequency generator; and a tip structure (861a) coupled to the core wire (262) proximate the distal end, the tip structure (861a) comprising a base portion (proximal curved portion) having a substantially rounded configuration and a tapered section (distal curved portion) extending from the base portion to a substantially flat distal tip, wherein the tapered section extends from a first edge surface (the edge surface at the maximum diameter of the tip) located on an outer circumference of the base portion to a second edge surface (edge surface 
Kulesa fails to disclose that the tip structure comprising a semi-hemispherical base portion coupled to the distal end of the core wire and having a substantially rounded configuration and a tapered section extending from the semi- hemispherical base portion to a flat distal tip, wherein the tapered section has a reduced radius of curvature from the semi-hemispherical base portion, and extends from a first edge surface, provided by a first intersection between the outer circumference of the semi-hemispherical base portion and the tapered section, to a second edge surface, provided by a second intersection between the tapered section and an outer circumference of the flat distal tip, wherein the outer circumference of the semi-hemispherical base portion is greater than the outer circumference of the flat distal tip, wherein the first edge surface and the second edge surface, each generate a higher electric field than other areas of the tip structure during a delivery of radiofrequency energy to the tip structure. However, Cornelius teaches (Figure 2) a radiofrequency guidewire (120) comprising a core wire (128) which includes a distal tip structure comprising a tapered section (132 highlighted in annotated Figure 2 below) extending from the proximal base portion (element A shown in annotated Figure 26) of the distal tip structure to a flat distal tip (element B shown in annotated Figure 26 below), wherein the tapered section (132) has a reduced radius of curvature from the base portion (A), and extends from a first edge surface (edge surface between base portion A and tapered portion 132), provided by a first intersection between the outer circumference of the base portion (A) and the tapered section (132), 

    PNG
    media_image1.png
    172
    477
    media_image1.png
    Greyscale

Annotated Figure 2 from the Cornelius reference
Regarding claim 2, Kulesa further discloses that the second edge surface (edge surface between tapered section 132 and flat distal tip B) is located at an end of the tip structure (distal end) located opposite the core wire (Cornelius; [0007], [0018]-[0025]).
Regarding claim 5, Kulesa further discloses (Figure 4) an outer insulation layer (263) extending along at least a portion of the length of the core wire (262), ([0038], [0047], [0054]).
Regarding claim 6, Kulesa further discloses (Figure 4) that the outer insulation layer (263) comprises a dielectric material ([0038], [0047], [0054]).
Regarding claim 7, Kulesa further discloses (Figure 4) a collar structure (275) located proximate to the tip structure ([0038], [0043], [0047], [0054]).
Regarding claim 8, Kulesa further discloses (Figure 4) that the collar structure (275) is configured to provide insulation for the tip structure (861a), ([0038], [0043], [0047], [0054]). 
Regarding claim 11, Kulesa further discloses (Figure 4) that the collar structure is configured to impede propagation of vapor bubbles or shockwaves generated at the tip structure toward the core wire ([0038], [0043], [0047], [0054]: the insulating collar surrounds the core wire at its distal end and therefore is capable of shielding it from vapor bubbles or shockwaves).
Regarding claim 12, Kulesa further discloses (Figure 4) that the collar structure has a substantially concave surface located proximate the tip structure ([0038], [0043], [0047], [0054]: the insulating collar has a cylindrical structure where the inner surface surrounding the core wire at the distal end of the device adjacent to the tip structure is concave).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kulesa/Cornelius, as applied to claim 1, and further in view of Abou-Marie et al., (US 2011/0118735; hereinafter Abou-Marie).
Regarding claim 4, Kulesa further discloses (Figures 4 and 8a) that the core wire (262) comprises a proximal core wire section and a distal core wire section, but fails to disclose the distal core wire section comprises a smaller diameter than the proximal core wire section. However, in the same field of endeavor, Abou-Marie teaches: the distal core wire section comprises a smaller .  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kulesa/Cornelius, as applied to claim 1, and further in view of Woloszko et al., (US 7,070,596; hereinafter Woloszko).
Regarding claim 9, Kulesa/Cornelius discloses the radiofrequency guidewire as set forth in claim 7, but fails to disclose that the collar structure comprises a material having a higher melting temperature than the outer insulation layer. However, Woloszko teaches a radiofrequency having an insulating collar (916) made of a material such as a glass or ceramic (Col. 46, lines 30-31). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kulesa/Cornelius such that the collar structure comprises a material such as glass or ceramic, as taught by Woloszko, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. MPEP 2144.07.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kulesa/Cornelius, as applied to claim 5, and further in view of Shirakawa et al., (US 6,950,710; hereinafter Shirakawa).
Regarding claim 13, Kulesa/Cornelius discloses the invention as claimed, but fails to teach one or more resistive elements configured to create a parallel circuit for current sent from the radiofrequency generator through the core wire. However, in the same field of endeavor, Shirakawa teaches: one or more resistive elements configured to create a parallel circuit for current sent from the radiofrequency generator through the core wire (a tip electrode 4 is connected to a power source through low- and high-resistance conductor wires, 20 and 23, that are connected in parallel to each other, col 6, ln 15-17). It would have been obvious to one having ordinary skill in the art at the time of filing to modify the electrical connection of the electrode head taught by Kulesa to include a parallel connection with a higher resistance as taught by Shirakawa.  Doing so would improve the safety and efficacy of the device by providing an indicator for determining that the core wire has fractured or broken as it is navigated through the body by showing a change in resistance between the power source and the electrode (Shirakawa, col 7, ln 18-20, 63-67).  
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kulesa/Cornelius, as applied to claim 5, and further in view of Knudson et al., (US 2006/0084964; hereinafter Knudson).
Regarding claim 14, Kulesa/Cornelius discloses the invention as claimed, but fails to teach a coil structure located along an inner surface of the outer insulation layer. However, in the same field of endeavor, Knudson teaches: a coil structure located along an inner surface of the outer insulation layer (ablation tip 64 is provided with coil 70 inside, figure 5, [0059]). It would have been obvious to one having ordinary skill in the art at the time of filing to modify the distal end of the insulating sleeve disclosed by Kulesa to include a coil structure as taught by Knudson.  Doing so would provide a normalizing force to the distal tip of the device 
Response to Arguments
Applicant’s arguments filed 07/08/2021, regarding the newly amended claim limitations, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference Cornelius, which teaches a core wire of a radiofrequency guidewire which has a flat distal tip that provides a flat reduced circumference at the distal end. In combination with Kulesa, the modified device provides the invention as claimed at least in amended claim 1. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE PREMRAJ whose telephone number is (571)272-8013. The examiner can normally be reached Monday - Friday: 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered 
/C.C.P./Examiner, Art Unit 3794                                                                                                                                                                                                        



/EUN HWA KIM/Primary Examiner, Art Unit 3794